Citation Nr: 1735799	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  17-05 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a kidney disorder.

3.  Entitlement to a compensable rating for bilateral hearing loss.

(The issue of entitlement to reimbursement of unauthorized medical expenses incurred at Tacoma General Allenmore Hospital on January 21, 2012 is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1965 to May 1969. 

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues of whether new and material evidence has been received to reopen claims for service connection for hypertension and a kidney disorder, and entitlement to a compensable rating for bilateral hearing loss will be addressed in this decision.  The issue of entitlement to reimbursement of unauthorized medical expenses incurred at Tacoma General Allenmore Hospital on January 21, 2012 will be addressed in a separate decision.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension and a kidney disorder in a September 2014 rating decision; the Veteran did not file a notice of disagreement with that decision. 

2.  Evidence received since the September 2014 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claims of service connection for hypertension and a kidney disorder, and does not raise a reasonable possibility of substantiating the claims.

3.  Throughout the appeals period, the Veteran's hearing loss was manifested by no worse than level II hearing in each ear.


CONCLUSIONS OF LAW

1.  The September 2014 RO decision, which denied the Veteran's claims of service connection for hypertension and a kidney disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria for reopening the claims of service connection for hypertension and kidney disorder have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

A letter dated in March 2016 satisfied the duty to notify provisions. 
VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records, and post-service VA and private treatment records have also been obtained.  The Veteran was provided with VA audiological examinations in January 2013 and December 2016.  These examinations provide sufficient information for proper rating of his service connected hearing loss disability.  VA examinations with respect to the hypertension and kidney disorder claims are not required because the Veteran has not submitted new and material evidence to reopen the claims for service connection.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist has been met.

II. New and Material Evidence:  Hypertension and a Kidney Disorder

The Veteran's claims of entitlement to service connection for hypertension and a kidney disorder were denied in a September 2014 rating decision on the basis that the record did not show that hypertension or a kidney disorder were related to an inservice cause, to include exposure to Agent Orange.  The Veteran did not file a notice of disagreement with the September 2014 rating decision.

The September 2014 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
The evidence of record at the time of the September 2014 rating decision consisted of the Veteran's service treatment records, which did not show hypertension or a kidney disorder; and private treatment records showing diagnoses of hypertension as early as 2003 and treatment for renal calculi and hematuria in 2005, 2006, and 2014.  

Evidence relating to the claims of service connection for hypertension and kidney disorders received since the September 2014 rating decision that is new consists of recent VA treatment records that list hypertension and renal/kidney stones as ongoing conditions.  

While the evidence is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.  The record still lacks sufficient evidence demonstrating that the Veteran's hypertension and kidney disorders are related to his period of service, to include exposure to Agent Orange.  A claim to reopen without more does not meet the low bar for reopening a claim.  Accordingly, the Board finds that the evidence received subsequent to September 2014 is not new and material, and does not serve to reopen the Veteran's claims of service connection for hypertension and a kidney disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Increased Rating:  Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran contends that he is entitled to a compensable disability rating for his bilateral hearing loss.  He has been in receipt of a noncompensable rating for that disability since the initial award of service connection in July 2013, which was effective from May 31, 2012.  His current claim for increase was received in March 2016.

Hearing loss is rated under Diagnostic Code 6100.  The assigned evaluations for hearing loss are determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

A January 2013 VA audiogram noted pure tone averages of 49 decibels in the right ear and 51 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner noted that the Veteran reported that his hearing loss caused difficulty in communication.

Applying the results from the January 2013 audiogram to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When both ears have Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

On the authorized audiological evaluation in December 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
50
80
105
LEFT
40
40
60
70
70

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The examiner noted that the Veteran reported that his hearing loss caused difficulty in communication.

Applying the results from the December 2016 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level II hearing loss in the left ear.  When both ears have Level II hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

After a review of the record, the Board finds that the evidence for the entire appeals period reveals a hearing impairment consistent with the currently assigned noncompensable evaluation.  That evaluation is based on the Veteran's average pure tone thresholds and speech recognition scores from the two audiograms of record, and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85.  The evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 349.  In the absence of any additional evidence showing a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation.  Accordingly, a compensable disability rating is denied.  

The above determination is based upon consideration of applicable rating provisions.  The January 2013 and December 2016 VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiners that he has difficulty with communication.  The effects do not show an unusual disability picture such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016).  The symptoms of his disability have been accurately reflected by the schedular criteria.  The effects arise due to the underlying hearing impairment contemplated by the ratings.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hearing loss disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board finds that the claim for a compensable disability rating for hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for hypertension.  The petition to reopen is denied. 

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for a kidney disorder.  The petition to reopen is denied. 

A compensable rating for bilateral hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


